Foster, J.
A motion in error and a motion for a new trial have both been filed in this case.
Various grounds of error were assigned and have been insisted on, and several reasons have been urged for a new trial. We confine ourselves to the discussion of two of these reasons, as these will dispose of the case, and we omit any examination of the other questions raised, as on them we might have some doubts, and possibly entertain differences of opinion.
First, as to the admissibility of Joslyn’s testimony.
The crime charged against the accused was claimed to have been committed in the month of May, 1874. He had a conversation with Joslyn in the month of November following, and made certain declarations to him that were offered in evidence and received, though objected to. These declarations related to a promissory note which had been disposed of by the accuséd to Mr. Finley, whose property he was charged with having obtained fraudulently. As testified by Joslyn, the accused said that the signer of the note came here from New York and had gone back; that the accused did not know him, or what his address was; and that he was a curbstone broker; all of which statements the prosecutor claimed were false. These declarations were admitted as tending to show that the accused, at the time the money and deed of the farm were obtained, was actuated by an intent to cheat and defraud Mr. Finley.
The declarations made by the accused at the time of the transaction are claimed to have been false, and that by means of them he obtained the property in question. Declarations made by him six months afterwards, variant from those, and *479also variant from the truth, have a direct bearing on his character for veracity. Beyond that, we do not think the testimony throws any light on the intent of the accused at the time the acts charged were done. Evidence that the general reputation of the accused was bad for veracity would clearly be inadmissible, and so we think must be this testimony, that he told a particular falsehood. A specific charge of crime cannot be sustained by evidence of a bad reputation generally, nor by evidence of the commission of some other act of a criminal character. The effect of such testimony is to create an unfavorable impression, as to one charged with crime, in the minds of the triers. As bearing on the guilt of a party on trial for a specific offence, we think such an impression, so produced, is illegitimate and unwarranted. This testimony ought not to have been received.
Exception is taken to the charge of the judge.
On the part of the accused it was insisted that the evidence showed that no representations whatever were made by the accused to Finley until after the property in question had been delivered and had gone out of his hands; and that any subsequent representations, as to the character or value of the property received by him in exchange for that thus delivered, which might have induced him to retain possession of what he had received, and not recall what he had delivered, would not sustain the information. The court substantially, perhaps, acceded to the request of the counsel for the accused, in charging the jury in accordance with these claims. The jury were instructed that, in order to convict, they must be satisfied beyond a reasonable doubt that representations calculated to deceive were made with intent to defraud, that they induced Finley to part with his property, and that they were made before the transaction was consummated. This instruction is quite correct, and ordinarily would be sufficient, but in the peculiar circumstances of this case we think a clearer line of discrimination should have been drawn between the declarations made before and those made after the delivery of the property. The jury might have supposed; and we are inclined to think did suppose, that what was said after the *480delivery of the property made part of the transaction, and must be taken into account in determining when it was consummated. Injustice therefore, we think, may have been done the accused, especially as we notice that in another part of the charge the jury were told that, if they found the facts as claimed by the state, they were in law warranted in finding a verdict for the state on each and every count in the information.
A new trial is advised.
In this opinion the other judges concurred.